UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7838


GEORGE CLEVELAND, III,

                Plaintiff - Appellant,

          v.

JEFFREY DUVALL, Individually and in his official capacity as
dealer of Duvall Ford Chevrolet Dodge; DUVALL FORD CHEVROLET
DODGE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:14-cv-04305-RBH)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Cleveland, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Cleveland, III, appeals the district court’s order

adopting    the   magistrate       judge’s      recommendation       and   dismissing

his   action    for     slander    as   frivolous    under      28   U.S.C.   § 1915A

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.        Cleveland       v.    Duvall,   No.    8:14-cv-04305-RBH

(D.S.C. Oct. 28, 2016).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this     court   and    argument    would     not    aid   the

decisional process.



                                                                              AFFIRMED




                                           2